
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 969
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2009
			Mr. Kildee (for
			 himself, Mr. Davis of Alabama,
			 Mr. Bachus, and
			 Mr. Dingell) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating Flint native, University of
		  Alabama sophomore and running back Mark Ingram on winning the 2009 Heisman
		  Trophy and honoring both his athletic and academic
		  achievements.
	
	
		Whereas Mark Ingram was born and raised in Flint,
			 Michigan;
		Whereas Mark Ingram attended Grand Blanc Community High
			 School and Flint Southwestern Academy, where he distinguished himself as a
			 running back and cornerback;
		Whereas Mark Ingram was a four-year starter in high
			 school, and rushed for 4,926 yards and 58 touchdowns in his final two
			 seasons;
		Whereas, during his high school football career, Mark
			 Ingram was honored with the Saginaw Valley MVP Award, named Area Player of the
			 Year, and was an All-State selection;
		Whereas, in 2009, Mark Ingram led the University of
			 Alabama to the Southeastern Conference (SEC) Championship and rushed 113 yards
			 and scored 3 touchdowns in the championship game;
		Whereas, in 2009, Mark Ingram broke the University of
			 Alabama single-season rushing record with 1,542 yards, was named the SEC
			 offensive player of the year, scored 18 total touchdowns and finished the
			 season with 322 receiving yards;
		Whereas, in 2009, Mark Ingram was named an All SEC First
			 Team Selection, a Walter Camp 1st team All-American and an American Football
			 Coaches Association All-American;
		Whereas Mark Ingram is the first Heisman Trophy winner
			 from the University of Alabama;
		Whereas Mark Ingram is only the third sophomore in history
			 to win the Heisman Trophy;
		Whereas Mark Ingram has maintained a 3.0 grade point
			 average and has made the Dean's List at the University of Alabama;
		Whereas Mark Ingram's Heisman win brings tremendous pride
			 to his hometown of Flint, Michigan;
		Whereas, December 12, 2009, has been declared Mark Ingram
			 Day in the City of Flint;
		Whereas the sport of football is an important national
			 pastime that helps foster teamwork, leadership skills, sportsmanship, and
			 camaraderie; and
		Whereas football can help build self-esteem and promote
			 exercise and a more active and healthy lifestyle: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Flint native and running back Mark Ingram on winning the 2009
			 Heisman Trophy and honoring both his athletic and academic achievements.
		
